By the Court, Welles, J.
The order of the county court of Monroe county, removing Miller from his position or office of committee of the person and estate of Nathan Scribner, the father of the plaintiffs, and appointing Wood as such committee, together with all subsequent proceedings founded thereon, including the deed of the premises from Wood to Hannah Carpenter, were void. The proceedings under which Miller was appointed the committee were in the court of chancery, and by force of the constitution of 1846 became vested in the supreme court, and not in the county court. (Const, of 1846, title 14, § 5.) It is contended, however, that the case shows an equitable title to the premises in question in the defendant, by virtue of which he is entitled to hold the possession, notwithstanding the bare legal title of the plaintiffs.
The whole case stands upon the pleadings and the admissions made upon the trial, which show, among other things, that the defendant at the time of the trial had occupied the premises for five years. But they do not show that he derived his title from Carpenter. They do not show that Wood, acting as committee under the appointment by the county court, conveyed the premises in question to the wife of Carpenter upon the request of her husband, the said Carpenter. For aught that appears, the defendant holds the possession of the premises by some title or claim hostile to that of Carpenter, the purchaser from Miller, the committee. It is averred in the answer that the defendant occupies and holds the land in question under successive conveyances from Charles Clo'se, who, the case shows, was at one time the owner of them; but this averment is entirely unproved. If Carpenter had remained in possession, and this action had been against him, or if the defendant had deduced' his title from Carpenter, I should be prepared to hold, in either case, *434that the plaintiff could not recover. That an equitable title had been established, which would protect either in the possession. Miller, the committee, was authorized to sell by order of the supreme court. He entered into a contract of sale with Carpenter. He reported the sale to the same court, which confirmed the sale, and directed him to convey to Carpenter, upon the latter fulfilling the conditions of the sale, and Carpenter did fulfill and perform such conditions. He was then entitléd to a deed of conveyance, which constituted a perfect equitable title.
[Monroe General Term,
March 6, 1865.
The foregoing views cover all the material questions presented for our consideration, and lead to the affirmance of the judgment.
Judgment affirmed.
James C. Smith, Welles and M,. Darwin Smith, Justices.]